Exhibit 10.1

 

ACCO BRANDS CORPORATION

2005 LONG-TERM INCENTIVE PLAN

 

1. Purpose of Plan

 

The purpose of this 2005 Long-Term Incentive Plan (the “Plan”) is to (i) aid
ACCO Brands Corporation (“ACCO”) and its Subsidiaries (with ACCO, collectively,
the “Company”) in achieving superior long-term performance through attracting,
retaining and motivating the best available Key Employees and Non-Employee
Directors. The Plan seeks to achieve this purpose through providing incentives
linked to value creation for shareholders and achievement of certain long-term
strategic and financial goals.

 

2. Definitions

 

As used in the Plan, the following words shall have the following meanings:

 

a. “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act, as in effect on July 25, 2005;

 

b. “Award” means an award or grant made to an Employee Participant or Director
Participant pursuant to the Plan, including, without limitation, an award or
grant of an Option, Right, Restricted Stock, Restricted Stock Unit, Performance
Award or Other Stock-Based Award, or any combination of the foregoing;

 

c. “Board of Directors” means the Board of Directors of ACCO;

 

d. “Code” means the Internal Revenue Code of 1986, as amended;

 

e. “Committee” means the Compensation Committee of the Board of Directors;

 

f. “Common Stock” means common stock, par value $.01 per share, of ACCO;

 

g. “Director Award” means an award or grant made to a Director Participant
pursuant to the Plan, including, without limitation, an award or grant of an
Option, Right, Restricted Stock, Restricted Stock Unit, Performance Award or
Other Stock-Based Award, or any combination of the foregoing.



--------------------------------------------------------------------------------

h. “Director Participant” means any Non-Employee Director to whom one or more
Director Award grants have been made that have not all been forfeited or
terminated under the Plan;

 

i. “Disability” has the same meaning as provided in the long-term disability
plan or policy maintained or, if applicable, most recently maintained, by the
Company for the Participant. If no long-term disability plan or policy was ever
maintained on behalf of the Participant or, if the determination of Disability
relates to an Incentive Stock Option, Disability shall mean that condition
described in Section 22(e)(3) of the Code, as amended from time to time. In the
event of a dispute, the determination of a Disability shall be made by the
Committee (or, with respect to a Non-Employee Director, the Board of Directors)
and shall be supported by advice of a physician competent in the area to which
Disability relates. Subject to the approval of the Committee (or, with respect
to a Non-Employee Director, the Board of Directors), a different definition of
Disability may be applicable to a Participant employed outside the United States
who is subject to local disability laws and programs.

 

j. “Employee Participant” means a Key Employee to whom one or more Awards have
been granted that have not all been forfeited or terminated under the Plan;

 

k. “Exchange Act” means the Securities Exchange Act of 1934, as amended;

 

l. “Fair Market Value” means the average of the high and low sales prices of a
share of Common Stock on the New York Stock Exchange, Inc. composite tape (or if
such Common Stock is not then traded on the New York Stock Exchange, on the
stock exchange or over-the-counter market on which Common Stock is principally
trading) on the date of measurement, and if there were no trades on such
measurement date, on the day on which a trade occurred next preceding such
measurement date, provided, however, that if the measurement date is a Sunday
and the following Monday is a day on which trades occur, the average of the high
and low sale prices of a share of Common Stock on such Monday shall be used, and
provided, further, that the Committee may provide that Fair Market Value means
the price of a share of Common Stock on the New York Stock Exchange, Inc. at the
time of delivery of shares of Common Stock in payment of the exercise price
pursuant to Section 6(a)(iii).

 

m. “Incentive Stock Option” means a stock option to purchase shares of Common
Stock which is intended to qualify as an incentive stock option as defined in
Section 422 of the Code;

 

2



--------------------------------------------------------------------------------

n. “Key Employee” means any person, including an officer, in the employment of
the Company who, in the opinion of the Committee, is or is expected to be
responsible for the management, growth or protection of some part or aspect of
the business of the Company or who makes, or is expected to make, a critical
contribution to the Company;

 

o. “Limited Right” means a right which the Committee (or, with respect to a
Director Award, the Board of Directors) may determine to include in an Option or
Right for a Participant to receive cash in lieu of the exercise of an Option or
Right as set forth in Section 12(b);

 

p. “Non-Employee Director” means any current of future member of the Board of
Directors who is not an employee of ACCO or a Subsidiary.

 

q. “Nonqualified Stock Option” means a stock option to purchase shares of Common
Stock which is intended not to qualify as an incentive stock option as defined
in Section 422 of the Code;

 

r. “Option” means an Incentive Stock Option, a Nonqualified Stock Option or an
option granted pursuant to Section 15;

 

s. “Other Stock-Based Award” means an Award pursuant to Section 9;

 

t. “Participant” means an Employee Participant or Director Participant;

 

u. “Performance Period” means the period specified with respect to a Performance
Award, or Award of Restricted Stock Units during which specified performance
criteria are to be measured;

 

v. “Performance Award” means an Award granted pursuant to Section 8;

 

w. “Restricted Stock” means shares of Common Stock granted pursuant to Section 7
or as part of a Performance Award or an Other Stock-Based Award that is issued
to an Employee Participant or Non-Employee Director subject to restrictions on
transfer and such other restrictions on incidents of ownership as the Committee
(or, with respect to a Director Award, the Board of Directors) may determine;

 

x. “Restricted Stock Unit” means an Award granted pursuant to Section 7 that
entitles an Employee Participant to receive at a specified future

 

3



--------------------------------------------------------------------------------

date, payment of an amount equal to all or a portion of the Fair Market Value of
a specified number of shares of Common Stock at the end of a specified period.
At the time of the grant, the Committee (or, with respect to a Director Award,
the Board of Directors) shall determine the factors which will govern the
portion of the rights so payable, including, at the discretion of the Committee
(or, with respect to a Director Award, the Board of Directors), any employment
or service period that must be completed or performance criteria that must be
satisfied as a condition to payment;

 

y. “Retirement” means (i) termination of employment on or after attaining age 55
and completion of at least five years of service with the Company, provided that
Retirement shall not include termination of employment by reason of failure to
maintain work performance standards, violation of Company policies or dishonesty
or other misconduct prejudicial to the Company, or (ii) retirement from service
as a member of the Board of Directors by a Non-Employee Director after five or
more years of service as a Director Participant;

 

z. “Right” means a stock appreciation right to elect to receive shares of Common
Stock with a fair market value, at the time of any exercise of such stock
appreciation right, equal to the amount by which the fair market value of all
shares subject to the Option (or part thereof) in respect of which such stock
appreciation right was granted exceeds the exercise price of said Option (or
part thereof) or, if approved by the Committee (or, with respect to a Director
Award, the Board of Directors) at the time of grant and set forth in the Award,
to receive from the Company, in lieu of such shares, the fair market value in
cash, or to receive a combination of such shares and cash, as provided in
Section 6, and shall also mean a stock appreciation right granted pursuant to
Section 15(b); and

 

aa. “Subsidiary” means any corporation or entity, other than ACCO, in an
unbroken chain of corporations or other entities beginning with ACCO, if each of
the corporations or other entities other than the last corporation or entity in
the unbroken chain owns 50% or more of the voting stock in one of the other
corporations in such chain, except that with respect to Incentive Stock Options,
“Subsidiary” means “subsidiary corporation” as defined in Section 424(f) of the
Code.

 

3. Administration of Plan

 

The Plan shall be administered by the Committee whose members shall be appointed
by the Board of Directors and consisting of at least three members of the Board
of Directors. The Committee may from time to time make such Awards under the
Plan to such Key Employees and in such form and having such terms, conditions
and limitations

 

4



--------------------------------------------------------------------------------

as the Committee may determine. The Committee may delegate to an officer the
right to designate Key Employees of the Company (other than the delegate or
officers of ACCO) to be granted Options and Rights and other Awards and the
number of shares of Common Stock or cash subject to Options and Rights and other
Awards granted to each such Key Employee, provided that the aggregate number of
the Options and Rights and other Awards so to be awarded and their terms and
conditions shall be determined by the Committee. The members of the Committee
shall qualify to administer the Plan for purposes of Rule 16b-3 (and any other
applicable rule) promulgated under Section 16(b) of the Exchange Act, must be
independent directors under the New York Stock Exchange rules and must be
outside directors for purposes of Section 162(m) of the Code. The Committee may
adopt its own rules of procedure, and the action of a majority of the Committee,
taken at a meeting, or taken without a meeting by unanimous written consent of
the members of the Committee, shall constitute action by the Committee. The
Committee shall have the power and authority to administer, construe and
interpret the Plan, to make rules for carrying it out and to make changes in
such rules, and to correct any defect, supply any omission and reconcile any
inconsistency in the Plan. The Committee’s determinations under the Plan need
not be uniform and may be made by it selectively among eligible persons who
receive, or are eligible to receive, Awards under the Plan, whether or not such
persons are similarly situated. The Committee may delegate to ACCO certain
administrative, reporting and other similar tasks. Notwithstanding the
foregoing, Director Awards shall be granted by, and shall be administered by,
the Board of Directors.

 

4. Limitations and Conditions

 

a. The total number of shares of Common Stock that may be made subject to Awards
under the Plan, including Incentive Stock Options, is 4,200,000 shares, of which
no more than 1,000,000 shares may be issued in respect of Awards of Restricted
Stock, Restricted Stock Units, Performance Shares, Other Stock-Based Awards and
Rights. Such total number of shares may consist, in whole or in part, of
unissued shares or reacquired shares. Not more than 500,000 shares of Common
Stock may be made subject to Options or Rights under the Plan annually to any
individual Participant, which limitation shall be applied in a manner consistent
with the requirements of Section 162(m) of the Code. The foregoing numbers of
shares may be increased or decreased by the events set forth in Section 12(a).
In the event that the Company makes an acquisition or is a party to a merger or
consolidation and ACCO assumes the options or other awards consistent with the
purpose of this Plan of the company acquired, merged or consolidated which are
administered pursuant to this Plan, shares of Common Stock subject to the
assumed options or other award shall not count as part of the total number of
shares of Common Stock that may be made subject to Awards under this Plan.

 

5



--------------------------------------------------------------------------------

b. Any shares that have been made subject to an Award or Director Award that
cease to be subject to the Award or Director Award (other than by reason of
exercise or payment of the Award to the extent that it is settled in shares)
shall again be available for award and shall not be considered as having been
theretofore made subject to award. Any shares of Common Stock delivered upon
exercise of an Option in payment of all or part of the Option, or delivered or
withheld in satisfaction of withholding taxes with respect to an Award or
Director Award, shall be additional shares available for award under the Plan.
Any shares subject to option under an Option (or part thereof) that is cancelled
upon exercise of a Right when settled wholly or partially in shares shall to the
extent of such settlement in shares be treated as if the Option itself were
exercised and such shares received in settlement of the Right shall no longer be
available for grant.

 

c. No Award or Director Award shall be made or granted under the Plan after
December 31, 2009, provided that no Award may be made to a Key Employee covered
by Section 162(m) of the Code after the first annual stockholders’ meeting of
ACCO following the first anniversary of the spin-off of ACCO by Fortune Brands
Inc., but the terms of Awards and Director Awards granted on or before the
expiration thereof may extend beyond such expiration. At the time an Award or
Director Award is granted or amended or the terms or conditions of an Award or
Director Awards are changed, the Committee (or, with respect to a Director
Award, the Board of Directors) may provide for limitations or conditions on such
Award or Director Award.

 

d. No Award or Director Award or portion thereof shall be transferable by the
Participant otherwise than by will or by the laws of descent and distribution,
except that an Option and related Right may be transferred pursuant to a
domestic relations order or by gift to a family member of the holder to the
extent permitted in the applicable Award or Director Award . A Right shall never
be transferred except to the transferee of the related Option. During the
lifetime of the Participant, an Option or Right shall be exercisable only by the
Participant unless it has been transferred to an immediate family member of the
holder or to a trust for the benefit of such immediate family members, in which
case it shall be exercisable only by such transferee. For the purpose of this
provision, a “family member” shall have the meaning set forth in the General
Instructions to Form S-8 Registration Statement under the Securities Act of
1933.

 

e. No person who receives an Award or Director Award under the Plan which
includes shares of Common Stock or the right to acquire shares of Common Stock
(which may include shares of Restricted Stock or Restricted Stock Units pursuant
to Section 7) shall have any rights of a stockholder (i) as to shares under
option until, after proper exercise of the Option, such shares have

 

6



--------------------------------------------------------------------------------

been recorded on ACCO’s official stockholder records as having been issued or
transferred, (ii) as to shares to be delivered following exercise of a Right
until, after proper exercise of the Right and determination by the Committee
(or, with respect to a Director Award, the Board of Directors) to make payment
therefor in shares, such shares shall have been recorded on ACCO’s official
stockholder records as having been issued or transferred, or (iii) as to shares
included in Awards or Director Awards of Restricted Stock, Performance Awards or
Other Stock-Based Awards, until such shares shall have been recorded on ACCO’s
official stockholder records as having been issued or transferred.

 

f. ACCO shall not be obligated to pay any shares until they have been listed (or
authorized for listing upon official notice of issuance) upon each stock
exchange upon which outstanding shares of such class at the time are listed nor
until there has been compliance with such laws or regulations as ACCO may deem
applicable. ACCO shall use its best efforts to effect such listing and
compliance. No fractional shares shall be paid.

 

g. Nothing contained herein shall affect the right of the Company to terminate
any Employee Participant’s employment at any time or for any reason.

 

h. Nothing contained herein shall be deemed to create the right in any
Non-Employee Director to remain a member of the Board of Directors, to be
nominated for reelection or to be reelected as such or, after claiming to be
such a member, to receive any Director Award under the Plan to which he or she
is not already entitled with respect to any year.

 

i. A Participant may elect to defer receipt of payment of an Award if permitted
by, and in accordance with, the terms and conditions of any deferred
compensation program adopted by ACCO.

 

5. Director Awards

 

At such times as the Board may determine, the Board may in its sole discretion,
award to each Non-Employee Director, or to one or more designated Non-Employee
Directors, a Director Award which may be an award of Options, Rights, Restricted
Stock, Restricted Stock Units, Performance Awards or other Stock-Based Awards,
or any combination thereof. The terms and conditions of the Director Award shall
be provided for in the Director Award which shall be consistent with the
provisions of this Plan. The Board of Directors shall have the authority to
administer and interpret Director Awards.

 

7



--------------------------------------------------------------------------------

6. Awards of Options and Rights

 

a. The terms and conditions with respect to each Award of Options, including
each Option awarded to a Director Participant, and to each Director Option under
the Plan shall be consistent with the following:

 

(i) The Option price per share shall not be less than Fair Market Value at the
time the Option is granted.

 

(ii) Exercise of the Option shall be conditioned upon the Participant named
therein having remained in the employ of the Company or in service as a
Non-Employee Director, as applicable, for at least one year after the date of
the grant of the Option and shall also be subject to the satisfaction of any
performance criteria set forth in the Option; provided, however, that this
condition shall not be applicable in the event of the death of the Participant
or as otherwise provided in Section 12(b). The Option shall be exercisable in
whole or in part from time to time during the period beginning at the completion
of the required employment time, or the service period for a Director
Participant, and satisfaction of any performance criteria as specified at the
date of grant stated in the Option and ending at the expiration of ten years
from the date of grant of the Option, unless an earlier expiration date shall be
stated in the Option or the Option shall cease to be exercisable pursuant to
Section 6(a)(iv). The agreement evidencing the Award shall indicate whether the
Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option. To the extent that the aggregate Fair Market Value of shares with
respect to which Incentive Stock Options are exercisable for the first time by
any Employee Participant during any calendar year exceeds $100,000, such Options
shall be treated as Nonqualified Stock Options. The foregoing shall be applied
by taking Options into account in the order in which they were granted. For
purposes of the foregoing, the Fair Market Value of any share shall be
determined at the time of the Award of the Option. In the event the foregoing
results in a portion of an Incentive Stock Option exceeding the $100,000
limitation, only such excess shall be treated as a Nonqualified Stock Option.

 

(iii) Payment in full of the Option price shall be made upon exercise of each
Option and may be made in cash, by the delivery of shares of Common Stock with a
Fair Market Value equal to the Option price, provided the Participant has held
such shares for a period of at least six months, or by a combination of cash and
such shares that have been held by the Participant for a period of at least six
months whose Fair

 

8



--------------------------------------------------------------------------------

Market Value together with such cash shall equal the Option price. The Committee
(or, with respect to a Director Award, the Board of Directors) may also permit
Participants, either on a selective or aggregate basis, simultaneously to
exercise Options and sell the shares of Common Stock thereby acquired pursuant
to a brokerage or similar arrangement, approved in advance by the Committee (or,
with respect to a Director Award, the Board of Directors), and use the proceeds
from such sale as payment of the purchase price of such shares.

 

(iv) If a Participant’s employment with the Company terminates or if a
Participant’s status as a Non-Employee Director ceases other than by reason of
the Participant’s death, Disability or Retirement, the Participant’s Option
shall terminate and cease to be exercisable three months from the date of such
termination or cessation of service except as otherwise provided in Section
12(b).

 

(v) If a Participant’s employment with the Company or status as a Non-Employee
Director terminates by reason of death, Disability or Retirement, the
Participant’s Option shall be nonforfeitable and continue to be exercisable for
five years from the date of death, Disability or Retirement but not after the
expiration date stated in the Option and shall cease to be exercisable
thereafter, provided that a Nonqualified Stock Option may be exercised within
one year from the date of death even if later than such expiration date.

 

(vi) In the case of a Participant whose principal employer is a Subsidiary, then
such Participant’s employment shall be deemed to be terminated for purposes of
this Section 6 as of the date on which such principal employer is no longer a
Subsidiary.

 

(vii) Repricing of Options shall not be permitted. For this purpose, a
“repricing” means any of the following (or any other action that has the same
effect as any of the following): (A) changing the terms of an Option to lower
its Option price; (B) any other action that is treated as a “repricing” under
generally accepted accounting principles; and (C) canceling an Option at a time
when its Option price is equal to or less than the Fair Market Value of the
underlying stock in exchange for another Option, restricted stock or other
equity award, unless the cancellation and exchange occurs in connection with an
event set forth in Section 12. Such cancellation and exchange would be
considered a “repricing” regardless of whether it is treated as a “repricing”
under generally accepted accounting

 

9



--------------------------------------------------------------------------------

principles and regardless of whether it is voluntary on the part of the
Participant.

 

b. The Committee or its delegate authorized pursuant to Section 3, or the Board
of Directors with respect to Non-Employee Directors, at the time of grant of an
Option or at any time prior to the expiration of its term, may also grant,
subject to the terms and conditions of the Plan, Rights in respect of all or
part of such Option to the Participant who has been granted the Option, provided
that at such time the Participant is a Non-Employee Director or a Key Employee;

 

c. The holder of an Option or Right who decides to exercise the Option or Right
in whole or in part shall give notice to the Secretary of ACCO or his delegate
of such exercise in writing on a form approved by the Committee (or, with
respect to a Director Award, the Board of Directors). A notice exercising a
Right shall also specify the extent, if any, to which the Participant elects to
receive cash, and shall be subject to the determination by the Committee (or,
with respect to a Director Award, the Board of Directors) as provided in Section
6(f). Any exercise shall be effective as of the date specified in the notice of
exercise, but not earlier than the date the notice of exercise, together with,
in the case of exercise of an Option, payment in full of the Option price, is
actually received and in the hands of the Secretary of ACCO or his delegate.

 

d. To the extent an Option is exercised in whole or in part, any Right granted
in respect of such Option (or part thereof) shall terminate and cease to be
exercisable. To the extent a Right is exercised in whole or in part, the Option
(or part thereof) in respect of which such Right was granted shall terminate and
cease to be exercisable.

 

e. Subject to Section 15, a Right granted with an accompanying Option shall be
exercisable only during the period in which the Option (or part thereof) in
respect of which such Right was granted is exercisable.

 

f. To the extent that a Right may be settled in cash, the Committee (or, with
respect to a Director Award, the Board of Directors) shall have sole discretion
to determine the form in which payment will be made following exercise of a
Right. All or any part of the obligation arising out of an exercise of a Right
may be settled:

 

(i) by payment in shares of Common Stock with a fair market value equal to the
cash that would otherwise be paid;

 

(ii) by payment in cash; or

 

10



--------------------------------------------------------------------------------

(iii) by payment in a combination of such shares and cash.

 

g. To the extent that any Right that shall have become exercisable shall not
have been exercised or cancelled or, by reason of any termination of employment,
shall have become non-exercisable, it shall be deemed to have been exercised
automatically, without any notice of exercise, on the last day on which its
related Option is exercisable, provided that any conditions or limitations on
its exercise (other than (i) notice of exercise and (ii) exercise or election to
exercise during the period prescribed in Section 6(e)) are satisfied and the
Right shall then have value. Such exercise shall be deemed to specify that,
subject to determination by the Committee (or, with respect to a Director Award,
the Board of Directors) as provided in Section 6(f) and the Right being
authorized to be settled in cash, the holder elects to receive cash and that
such exercise of a Right shall be effective as of the time of the exercise.

 

7. Awards of Restricted Stock and Restricted Stock Units

 

a. The terms and conditions with respect to each Award of Restricted Stock under
the Plan shall be consistent with the following:

 

(i) Restricted Stock Awards are subject to such restrictions as determined by
the Committee (or, with respect to a Director Award, the Board of Directors)
including but not limited to the continued employment or service of the
Participant with the Company during a period set forth in the Award, or the
achievement of one or more specific goals with respect to the performance of the
Company, a business unit (which may but need not be a Subsidiary) of the Company
or with respect to performance of that Participant over a specified period of
time. The provisions of Awards of Restricted Stock need not be the same with
respect to each Participant.

 

(ii) Awards of Restricted Stock shall be registered in the name of the
Participant and shall be held in book-entry form subject to ACCO’s instructions
until the terms, conditions and restrictions applicable to such Award lapse. The
Committee (or, with respect to a Director Award, the Board of Directors) may
require that, as a condition of any Award of Restricted Stock, the Participant
shall have delivered a stock power, endorsed in blank, relating to the Common
Stock covered by such Award.

 

(iii) Shares of Restricted Stock shall be subject to the restrictions set forth
in this Section 6(a)(iii).

 

11



--------------------------------------------------------------------------------

A. Subject to the provisions of the Plan and the applicable Award, during the
period established by the Committee (or, with respect to a Director Award, the
Board of Directors) commencing on the date of such Award (the “Restriction
Period”), the Participant shall not be permitted to sell, assign, transfer,
pledge or otherwise encumber such shares of Restricted Stock.

 

B. Subject to Section 4(e) and except as provided in this Section 7(a)(iii), the
Participant shall have, with respect to shares of Restricted Stock issued to
such Participant under the Plan, all of the rights of a holder of Common Stock
of ACCO, including the right to vote the shares and the right to receive any
cash dividends. The Committee (or, with respect to a Director Award, the Board
of Directors) may provide in the Award that cash dividends shall be
automatically reinvested in additional shares of Common Stock which shall be
treated as Restricted Stock under this Section 7 and dividends payable in Common
Stock shall be treated as additional shares of Restricted Stock subject to the
same restrictions and other terms and conditions that apply to the shares with
respect to which such dividends are issued. The Committee (or, with respect to a
Director Award, the Board of Directors) may also provide at the time of the
Award that any dividends on other distributions paid with respect to the
Restricted Stock while subject to the restrictions shall be accumulated, with or
without interest, and held subject to the same restrictions as the Restricted
Stock and such other terms and conditions as the Committee (or, with respect to
a Director Award, the Board of Directors) shall determine.

 

C. Except to the extent otherwise provided in this Section 7(a)(iii), in Section
12(c) or 12(d) or in the applicable Award, upon termination of a Participant’s
employment or service with the Company for any reason other than death,
Disability or Retirement during the Restriction Period, all shares still subject
to restriction shall be forfeited by the Participant.

 

D. Except to the extent otherwise provided in the applicable Award, if the
Participant’s employment or service shall terminate and cease by reason of
Disability, Retirement or death, the Restriction Period with respect to any
shares of Restricted Stock then held shall expire as of the date of such
Disability, Retirement or death.

 

12



--------------------------------------------------------------------------------

E. Unless otherwise provided in an Award, upon termination of a Participant’s
employment or service with the Company by reason of death, Disability or
Retirement, the Restricted Stock shall be payable but prorated for the portion
of the Restricted Period ending on the date of death, Disability or Retirement.

 

F. Upon expiration of the Restriction Period with respect to any book entry
credits of Restricted Stock without a prior forfeiture thereof, ACCO’s transfer
agent will be notified that the transfer of such Restricted Stock shall no
longer be subject to the terms, conditions and restrictions referred to in
Section 6(a)(ii) hereof.

 

b. The terms and conditions with respect to each Award of Restricted Stock Units
under the Plan shall be consistent with the following:

 

(i) At the time of the grant, the Committee (or, with respect to a Director
Award, the Board of Directors) shall determine the factors which will govern the
portion of the Award so payable, including, at the discretion of the Committee
(or, with respect to a Director Award, the Board of Directors), any period of
continued employment or service with the Company or any performance criteria
that must be satisfied as a condition to payment.

 

(ii) Payment in respect of Restricted Stock Units shall be made no later than
two and one-half months after the end of the calendar year in which the
Participant becomes entitled to receive the Award or Director Award. Payment may
be made in cash, in Common Stock valued at Fair Market Value on the date of
satisfaction of the continued employment or performance criteria, or partly in
cash and partly in Stock, as provided in the applicable Award.

 

(iii) Unless otherwise provided in an Award, upon termination of a Participant’s
employment or service with the Company for reasons other than death, Disability
of Retirement during the applicable restriction or Performance Period, all
Restricted Stock Units shall be forfeited by the Participant.

 

(iv) Unless otherwise provided in an Award, upon termination of a Participant’s
employment or service with the Company by reason of death, Disability or
Retirement and if the performance criteria have been

 

13



--------------------------------------------------------------------------------

satisfied, the Restricted Stock Unit shall be payable but prorated for the
portion of the restricted period ending on the date of death, Disability or
Retirement.

 

8. Performance Awards

 

The terms and conditions with respect to each Performance Award under the Plan
shall be consistent with the following:

 

a. Performance Awards may be paid in cash, shares of Common Stock (which may,
but need not, be shares of Restricted Stock pursuant to Section 7), or any
combination thereof. The Committee (or, with respect to a Director Award, the
Board of Directors) shall determine the nature, length and starting date of the
Performance Period for each Performance Award which shall be at least two years
(subject to Sections 12(c) and 12(d)) and shall determine the performance
objectives to be used in valuing Performance Awards and determining the extent
to which such Performance Awards have been earned. Performance objectives may
vary from Participant to Participant and between groups of Participants and
shall be based upon the following strategic, financial or, net assets share
price performance goals: revenues; operating income; operating company
contribution; cash flow; cash flow from operations; income before income taxes;
income before income taxes, depreciation and amortization; income from
continuing operations; net asset turnover; net income; earnings per share;
earnings per share from continuing operations; economic value added; operating
margin; return on equity, assets, net assets or net tangible assets; return on
invested capital; return on capital employed; return on total capital; economic
profit; working capital efficiency; cost reductions; improvement in cost of
goods sold; inventory sales ratio; earnings growth; revenue growth, gross margin
or total return to stockholders, whether applicable to the Company or any
relevant Subsidiary or business unit, or any combination thereof, as the
Committee may deem appropriate. Performance Periods may overlap and Participants
may participate simultaneously with respect to Performance Awards that are
subject to different Performance Periods and different performance factors and
criteria. The terms of Performance Awards need not be the same with respect to
each Participant. The Committee (or, with respect to a Director Award, the Board
of Directors) shall determine for each Performance Award subject to such
Performance Period the range of dollar values or number of shares of Common
Stock (which may, but need not, be shares of Restricted Stock pursuant to
Section 7), or combination thereof, to be received by the Participant at the end
of the Performance Period if and to the extent that the relevant measures of
performance for such Performance Awards are met. The factors must include a
minimum performance standard below which no payment will be made and a maximum

 

14



--------------------------------------------------------------------------------

performance level above which no increased payment will be made. No Performance
Awards having an aggregate maximum dollar value in excess of $5,000,000 or an
aggregate maximum amount of Common Stock in excess of 500,000 shares shall be
granted during any Performance Period to any individual Participant. To the
extent that the performance criteria have been satisfied, a Performance Award
shall be paid no later than two and one-half months after the end of the
Performance Period.

 

b. The Committee (or, with respect to a Director Award, the Board of Directors)
may adjust the performance goals and measurements applicable to Performance
Awards to take into account changes in law and accounting and tax rules and to
make such adjustments as the Committee (or, with respect to a Director Award,
the Board of Directors) deems necessary or appropriate to reflect the inclusion
or exclusion of the impact of extraordinary or unusual items, events or
circumstances, provided that no adjustment shall be made which would result in
an increase in the compensation of any Participant whose compensation is subject
to the limitation on deductibility under Section 162(m) of the Code, or any
successor provision, for the applicable year. The Committee (or, with respect to
a Director Award, the Board of Directors) also may adjust the performance goals
and measurements applicable to Performance Awards and thereby reduce the amount
to be received by any Participant pursuant to such Awards if and to the extent
that the Committee (or, with respect to a Director Award, the Board of
Directors) deems it appropriate, provided that no such reduction shall be made
on or after the date of a Change in Control (as defined in Section 12(b)(iii)).

 

c. Except as otherwise provided in the applicable Award, if during a Performance
Period a Participant’s employment or service with the Company terminates by
reason of the Participant’s death, Disability or Retirement prior to the end of
a Performance Period, such Participant shall be entitled to a pro rata payment
with respect to each outstanding Performance Award assuming target performance
but prorated for the number of days in the Performance Period prior to
termination of employment.

 

d. Except as otherwise provided in Section 12(c) or 12(d) or in the applicable
Award, if during a Performance Period a Participant’s employment or service with
the Company terminates other than by reason of the Participant’s death,
Disability or Retirement, then such Participant shall not be entitled to any
payment with respect to the Performance Awards relating to such Performance
Period.

 

15



--------------------------------------------------------------------------------

e. Payment shall be made in the form of cash or whole shares of Common Stock as
the Committee (or, with respect to a Director Award, the Board of Directors)
shall determine.

 

9. Other Stock-Based Awards

 

The Committee (or, with respect to a Director Award, the Board of Directors) may
grant other Awards under the Plan to Employee Participants or Director
Participants pursuant to which shares of Common Stock (which may, but need not,
be shares of Restricted Stock or Restricted Stock Units pursuant to Section 7)
are or may in the future be acquired, or Awards denominated in stock units,
including ones valued using measures other than market value. Such Other
Stock-Based Awards may be granted alone, in addition to or in tandem with any
Award of any type granted under the Plan and must be consistent with the
purposes of the Plan. Any other Stock-Based Award shall be payable no later than
two and one-half months after the end of the calendar year in which it becomes
nonforfeitable.

 

10. Dividend Equivalents

 

Any Awards (other than Awards of Options or Rights) under the Plan may, in the
discretion of the Committee, (or, with respect to a Director Award, the Board of
Directors) earn dividend equivalents. In respect of any such Award which is
outstanding on a dividend record date for Common Stock the Participant may be
credited with an amount equal to the cash or stock dividends or other
distributions that would have been paid on the shares of Common Stock covered by
such Award had such covered shares been issued and outstanding on such dividend
record date. The Committee (or, with respect to a Director Award, the Board of
Directors) shall establish such rules and procedures governing the crediting of
dividend equivalents, including the timing, form of payment and payment
contingencies of such dividend equivalents, as it deems are appropriate or
necessary.

 

11. Transfers and Leaves of Absence

 

For purposes of the Plan: (a) a transfer of an Employee Participant’s employment
without an intervening period from ACCO to a Subsidiary or vice versa, or from
one Subsidiary or another entity in which ACCO owns, directly or indirectly, an
equity interest to another, or vice versa, shall not be deemed a termination of
employment and such Employee Participant shall be deemed to remain in the employ
of the Company, and (b) an Employee Participant who is granted in writing a
leave of absence shall be deemed to have remained in the employ of the Company
during such leave of absence.

 

16



--------------------------------------------------------------------------------

12. Stock Adjustments, Change in Control and Divestitures

 

a. In the event of any merger, consolidation, stock or other non-cash dividend,
extraordinary cash dividend, split-up, spin-off, combination or exchange of
shares, reorganization or recapitalization or change in capitalization, or any
other similar corporate event, the Committee (or, with respect to a Director
Award, the Board of Directors) may make such adjustments in (i) the aggregate
number of shares subject to the Plan and the number of shares that may be made
subject to Awards to any individual Participant as set forth in Sections 8(a)
and 4(a) as well as the aggregate number of shares that may be made subject to
any type of Award, (ii) the number and kind of shares that are subject to any
Option (including any Option outstanding after termination of employment or
cessation of director status) and the Option price per share without any change
in the aggregate Option price to be paid therefor upon exercise of the Option,
(iii) the number and kind of Rights granted or that may be granted under the
Plan, (iv) the number and kind of shares of outstanding Restricted Stock, (v)
the number and kind of shares of Common Stock covered by a Performance Award,
Restricted Stock Unit or Other Stock-Based Award, and (vi) the number of
outstanding dividend equivalents, as the Committee (or, with respect to a
Director Award, the Board of Directors) shall deem appropriate in the
circumstances. The determination by the Committee (or, with respect to a
Director Award, the Board of Directors) as to the terms of any of the foregoing
adjustments shall be conclusive and binding.

 

b. Change in Control.

 

(i) In the event of a Change in Control (as defined in Section 12(b)(iii)), then
each Option or Right held by a Participant that is not then exercisable shall
become immediately exercisable and shall remain exercisable as provided in
Section 6 notwithstanding anything to the contrary in the first sentence of
Section 6(a)(ii). In addition, the Committee (or, with respect to a Director
Award, the Board of Directors) may determine at the time of grant or at any time
thereafter but prior to such Change in Control and provide in the Award
representing the Option or Right, each Limited Right outstanding at the time of
such Change in Control shall be deemed to be automatically exercised as of the
date of such Change in Control or as of such other date during the 60-day period
beginning on the date of such Change in Control as the Committee may determine
prior to such Change in Control. In the event that the Limited Right is not
automatically exercised, the Participant may during the 60-day period beginning
on the date of the Change in Control (such 60-day period being herein referred
to as the “Extended Exercise Period”), in lieu

 

17



--------------------------------------------------------------------------------

of exercising such Option or Right in whole or in part, exercise the Limited
Right (or part thereof), if any, pertaining to such Option. Such Participant,
whether the exercise is pursuant to his election or automatic pursuant to the
terms hereof, shall be entitled to receive in cash an amount determined by
multiplying the number of shares subject to such Option (or part thereof) by the
amount by which the exercise price of each share is exceeded by the fair market
value of such shares at the date of exercise. A Limited Right shall be exercised
in whole or in part by giving written notice of such exercise on a form approved
by the Committee (or, with respect to a Director Award, the Board of Directors)
to the Secretary of ACCO or his delegate, except that no such written notice
shall be required in the event such Limited Right is automatically exercised
pursuant to the terms hereof. The exercise shall be effective as of the date
specified in the notice of exercise, but not earlier than the date the notice of
exercise is actually received and in the hands of the Secretary of ACCO or his
delegate. In the event the last day of an Extended Exercise Period shall fall on
a day that is not a business day, then the last day thereof shall be deemed to
be the next following business day. To the extent an Option or a Right
pertaining thereto is exercised in whole or in part, the Limited Right in
respect of such Option shall terminate and cease to be exercisable. To the
extent a Limited Right is exercised in whole or in part, the Option (or part
thereof) to which such Limited Right pertains and the Right (or part thereof)
pertaining to such Option (or part thereof) shall terminate and cease to be
exercisable.

 

(ii) Notwithstanding anything to the contrary in the first sentence of Section
6(a)(ii) or in Section 6(a)(iv), the provisions of this Section 12(b)(ii) will
be applicable in the event of a termination of a Participant’s employment or
status as a member of the Board of Directors on or after a Change in Control and
prior to the expiration of the Extended Exercise Period applicable thereto. No
Option, Right or Limited Right held by a Participant shall terminate or cease to
be exercisable as a result of his termination of employment or as a member of
the Board of Directors on or after a Change in Control and prior to the
expiration of the Extended Exercise Period applicable thereto, but shall be
exercisable throughout the Extended Exercise Period applicable thereto;
provided, however, that in no event shall any Option or Right be exercisable
after ten years from its date of grant (except in the event of death as provided
in Section 6(a)(iv)). However, in the event such Option or Right has not, on the
date of termination, been held for more than six months from the date of its
grant, the preceding sentence shall apply only if such Participant has

 

18



--------------------------------------------------------------------------------

been terminated other than for just cause (as hereinafter defined) or has
voluntarily terminated his employment or service because he in good faith
believes that as a result of such Change in Control he is unable effectively to
discharge his duties or the duties of the position he occupied immediately prior
to such Change in Control or because of a diminution in his aggregate
compensation or in his aggregate benefits below that in effect immediately prior
to such Change in Control. For purposes hereof, termination shall be for “just
cause” only if such termination is based on fraud, misappropriation or
embezzlement on the part of the Participant which results in a final conviction
of a felony. Nothing in this Section 12(b) shall impair any rights otherwise
provided in the Plan in respect of a Participant’s Options or Rights in the
event of his death, disability or Retirement.

 

(iii) A “Change in Control” shall be deemed to have occurred if (A) any person
(as that term is used in Sections 13(d) and 14(d) of the Exchange Act, as in
effect on July 25, 2005) is or becomes the beneficial owner (as that term is
used in Section 13(d) of the Exchange Act, and the rules and regulations
promulgated thereunder, as in effect on July 25, 2005), of 20% or more of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (“Voting Securities”) of ACCO, excluding,
however, the following: (1) any acquisition directly from ACCO, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from ACCO, (2) any
acquisition by ACCO or a Subsidiary of ACCO, (3) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by ACCO or entity
controlled by ACCO, or (4) any acquisition pursuant to a transaction that
complies with clauses (1), (2) and (3) of Section 12(b)(iii)(C); (B) individuals
who constitute the Board of Directors of ACCO immediately subsequent to the
spin-off of ACCO by Fortune Brands, Inc. (“Fortune”) (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of
Directors, provided that any individual becoming a director subsequent to such
spin-off whose election, or nomination for election by ACCO’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election or removal of the directors of ACCO or
other actual or threatened solicitation of proxies or

 

19



--------------------------------------------------------------------------------

consents by or on behalf of a person other than the ACCO Board of Directors; (C)
ACCO shall be merged or consolidated with, or, in any transaction or series of
transactions, substantially all of the business or assets of ACCO shall be sold
or otherwise acquired by, another corporation or entity unless, as a result
thereof, (1) the stockholders of ACCO immediately prior thereto shall
beneficially own, directly or indirectly, at least 60% of the combined Voting
Securities of the surviving, resulting or transferee corporation or entity
(including, without limitation, a corporation that as a result of such
transaction owns ACCO or all or substantially all of ACCO’s assets either
directly or through one or more subsidiaries) (“Newco”) immediately thereafter
in substantially the same proportions as their ownership immediately prior to
such corporate transaction, (2) no person beneficially owns (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, and the rules and
regulations promulgated thereunder (as in effect on July 25, 2005)), directly or
indirectly, 20% or more, of the combined Voting Securities of Newco immediately
after such corporate transaction except to the extent that such ownership of
ACCO existed prior to such corporate transaction and (3) more than 50% of the
members of the Board of Directors of Newco shall be Incumbent Directors; or (D)
the stockholders of ACCO approve a complete liquidation or dissolution of ACCO.

 

(iv) Notwithstanding the foregoing, none of Lane Industries, Inc., a Delaware
corporation (“Lane”) or its Affiliates and Associates shall be deemed to be a
person triggering a “Change in Control” as that term is defined in Section
12(b)(iii)(A) hereof, unless Lane and its Affiliates and Associates are or
become the beneficial owners (as that term is used in Section 13(d) of the
Exchange Act, and the rules and regulations promulgated thereunder, as in effect
on July 25, 2005), of a percentage of the shares of Common Stock then
outstanding equal to (A) the percentage they collectively own immediately after
the Merger, plus (B) 5%.

 

(v) Notwithstanding the foregoing, a person shall not be deemed to be a person
triggering a “Change in Control” as that term is defined in Section
12(b)(iii)(A) hereof solely by reason of the acquisition of shares of Common
Stock from Lane as part of the exercise of remedies under the Amended and
Restated Pledge Agreement dated as of April 26, 2002, as amended, between Lane
and Harris Trust and Savings Bank, as agent (the “Pledge Agreement”) following
an Event of Default (as such term is defined in the Pledge Agreement).

 

20



--------------------------------------------------------------------------------

(vi) Notwithstanding the foregoing, neither Fortune nor any Affiliate or
Associate of Fortune shall be deemed to be a person triggering a “Change in
Control” as that term is defined in Section 12(b)(iii)(A) hereof as a result of
its ownership of capital stock of ACCO prior to the pro rata distribution of
shares of Common Stock by Fortune to its stockholders.

 

c. Notwithstanding any other provision of the Plan, in the event that an
Employee Participant’s employment or a Director Participant’s service is
terminated on or after a Change in Control (as defined in Section 12(b)(iii))
(x) by the Company other than for just cause (as defined in Section 12(b)(ii))
or (y) by a Participant because the Participant in good faith believes that as a
result of such Change in Control he is unable effectively to discharge his
duties or the duties of the position he occupied immediately prior to such
Change in Control or because of a diminution in his aggregate compensation or in
his aggregate benefits below that in effect immediately prior to such Change in
Control:

 

(i) with respect to shares of Restricted Stock then outstanding, the Restriction
Period with respect to such shares shall be deemed satisfied as of the date such
Participant’s employment or service is so terminated, but only as to that
portion of such shares as is equivalent to the portion of the Restriction Period
applicable thereto that has been satisfied as of such date without regard to
this Section 12(c)(i) and, as of such date, the portion of such shares as to
which the Restriction Period is deemed satisfied pursuant to this Section
12(c)(i) shall become nonforfeitable and all other of such shares shall be
forfeited; and

 

(ii) with respect to Performance Awards, Restricted Stock Units and Other
Stock-Based Awards, including shares of Common Stock covered thereby, unless
otherwise provided in the Award or Director Award, all such Performance Awards,
Restricted Stock Units and Other Stock-Based Awards shall become nonforfeitable
and shall be paid out on the date such Participant’s employment is so terminated
(A) as if all Performance Periods or other conditions or restrictions applicable
thereto had been completed or satisfied, the maximum performance or other
objectives with respect thereto had been attained and all Awards and Director
Awards granted with respect thereto had been fully earned, but (B) prorated for
the portion of any relevant Performance Period or other period ending on the
date such Participant’s employment is so terminated.

 

d. In the case of an Employee Participant whose principal employer is a
Subsidiary, then such Employee Participant’s employment shall be deemed to be

 

21



--------------------------------------------------------------------------------

terminated for purposes of Sections 7 through 10 as of the date on which such
principal employer ceases to be a Subsidiary (the “Divestiture Date”) and,
except to the extent otherwise determined by the Committee and set forth in the
applicable Award:

 

(i) with respect to shares of Restricted Stock held by such Employee
Participant, the Restriction Period shall be deemed satisfied as of the
Divestiture Date, but only as to that portion of such shares as is equivalent to
the portion of the Restriction Period applicable thereto that has been satisfied
as of the Divestiture Date without regard to this Section 12(d)(i); as of the
Divestiture Date, the portion of such shares as to which the Restriction Period
is deemed satisfied pursuant to this Section 12(d)(i) shall become
nonforfeitable and all other of such shares shall be forfeited; and

 

(ii) with respect to Performance Awards, Restricted Stock Units and Other
Stock-Based Awards, including shares of Common Stock covered thereby, all such
Performance Awards, Restricted Stock Units and Other Stock-Based Awards shall
become nonforfeitable and shall be paid out on the Divestiture Date (A) as if
all Performance Periods or other conditions or restrictions applicable thereto
had been completed or satisfied, the maximum performance or other objectives
with respect thereto had been attained and all Awards granted with respect
thereto had been fully earned, but (B) prorated for the portion of the relevant
Performance Period or other period ending on the Divestiture Date, all as
determined by the Committee.

 

In the event of a termination of the Plan, then each Participant’s employment or
service shall be deemed to be terminated for purposes of Sections 6 through 9 as
of the date of such termination of the Plan and, except to the extent otherwise
determined by the Committee (or, with respect to a Director Award, the Board of
Directors) and set forth in the applicable Award or Director Award, the
foregoing provisions of clauses (i) and (ii) of this Section 12(d) shall apply
to such Participant’s shares of Restricted Stock, Restricted Stock Units,
Performance Awards and Other Stock-Based Awards with the same effect as if the
date of such termination of the Plan were a Divestiture Date.

 

13. Detrimental Activity

 

If a Participant engaged in detrimental activity (as hereinafter defined) at any
time (whether before or after termination of employment), any Award or Director
Award that has not been paid to such Participant prior to the date such activity
has been determined by the Committee (or, with respect to a Non-Employee
Director, the Board of

 

22



--------------------------------------------------------------------------------

Directors) to constitute detrimental activity shall be forfeited and shall never
become payable. For purposes of this Section 13, “detrimental activity” shall
mean willful, reckless or grossly negligent activity that is determined by the
Committee (or with respect to a Non-Employee Director, the Board of Directors),
on a case-by-case basis, to be detrimental to or destructive of the business or
property of ACCO or any Subsidiary. Any such determination shall be conclusive
and binding for the purposes of the Plan. Notwithstanding the foregoing, no
Award or Director Award shall be forfeited or become not payable by virtue of
this Section 13 on or after the date of a Change in Control (as defined in
Section 12(b)(iii)).

 

14. Amendment and Termination

 

a. The Board of Directors shall have the power to amend the Plan, including the
power to change the amount of the aggregate Fair Market Value of the shares
subject to Incentive Stock Options first exercisable in any calendar year under
Section 6 to the extent provided in Section 422, or any successor provision, of
the Code. It shall not, however, except as otherwise provided in the Plan,
without approval of the stockholders of ACCO, increase the maximum number of
shares authorized for the Plan, nor change the class of eligible employees to
other than Key Employees, nor change the class of eligible recipients of
Director Awards to other than Non-Employee Directors, nor reduce the basis upon
which the minimum Option price is determined, nor amend Section 6(a)(vi), nor
extend the period within which Awards or Director Awards under the Plan may be
granted, nor provide for an Option that is exercisable more than ten years from
the date it is granted except in the event of death. It shall have no power to
change the terms of any Award or Director Award theretofore granted under the
Plan so as to impair the rights of a Participant without the consent of the
Participant whose rights would be affected by such change except to the extent,
if any, provided in the Plan or in the Award or Director Awards.

 

b. The Board of Directors may suspend or terminate the Plan at any time. No such
suspension or termination shall affect Awards then in effect except as provided
in Section 12(d).

 

15. Foreign Options and Rights

 

a. The Committee or its delegate authorized pursuant to Section 3 (or, with
respect to a Director Award, the Board of Directors) may grant Awards to Key
Employees or Director Options to Non-Employee Directors who are subject to the
tax laws of nations other than the United States, which Awards may have terms
and conditions that differ from the terms thereof as provided elsewhere in the
Plan for the purpose of complying with the foreign tax laws. Awards of

 

23



--------------------------------------------------------------------------------

Options may have terms and conditions that differ from Incentive Stock Options
and Nonqualified Stock Options for the purposes of complying with the foreign
tax laws, provided that the Committee and not its delegate (or, with respect to
a Director Award, the Board of Directors) shall determine the terms and
conditions thereof.

 

b. The Committee or its delegate authorized pursuant to Section 3 (or, with
respect to a Director Award, the Board of Directors) may grant stock
appreciation rights to Participants without the grant of an accompanying Option
if the Participants are subject at the time of grant to the laws of a
jurisdiction that prohibits them from owning Common Stock. The Rights shall
permit the Participants to receive, at the time of any exercise of such Rights,
cash equal to the amount by which the fair market value of all shares of Common
Stock in respect to which the Right was granted exceeds the exercise price
thereof.

 

c. The terms and conditions of Options and Rights granted under Sections 15(a)
and 15(b) may differ from the terms and conditions which the Plan would require
to be imposed upon Incentive Stock Options, Nonqualified Stock Options and
Rights if the Committee (or, with respect to a Director Award, the Board of
Directors) determines that the grants are desirable to promote the purposes of
the Plan for the Key Employees or Non-Employee Directors identified in Sections
15(a) and 15(b); provided that the Committee may not grant such Options or
Rights that do not comply with the limitations of Section 14(a).

 

16. Taxes

 

ACCO shall have the right to deduct from any cash payment made under the Plan
any federal, state or local income or other taxes required by law to be withheld
with respect to such payment. It shall be a condition to the obligation of ACCO
to deliver shares upon the exercise of an Option or Right, upon payment of a
Performance Award, upon delivery of Restricted Stock or upon exercise,
settlement or payment of Restricted Stock Units or any Other Stock-Based Award
that the Participant pay to ACCO such amount as may be requested by ACCO for the
purpose of satisfying any liability for such withholding taxes. Any Award or
Director Award Agreement or agreement between ACCO and a Participant that sets
forth the terms, conditions and limitations applicable to an Award or Director
Award, may provide that the Participant may elect, in accordance with any
conditions set forth in such Award or Director Award, to pay any withholding
taxes in shares of Common Stock.

 

24



--------------------------------------------------------------------------------

17. Effective Date

 

The Plan shall be effective on and as of July 25, 2005 upon the approval thereof
by the majority stockholder of ACCO and the Compensation and Stock Option
Committee of ACCO’s majority stockholder.

 

25